DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 4, line 19, change “to” to –two--,
On page 20, line 2, change “weld” to –welded--,
On page 21, line 9, change “one” to –on--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (2018/0356009) in view of Van Den Ende et al (7,249,885).  Rosen et al discloses a boiler tube having a longitudinal extension (SEE Figure 1) including a radially inner tubular portion (1) extending along at least a first part of the longitudinal extension, a radially outer tubular portion (5) extending along the first part of the longitudinal extension, with the radially outer tubular portion being metallurgically bonded to the radially inner tubular portion being implicitly disclosed herein (SEE [0069]), a sensor space (4) (SEE [0061]) arranged between the radially inner tubular portion and the radially outer tubular portion (SEE [0061]) and is configured to accommodate a sensor (8) inherently capable of detecting a physical property of the radially outer tubular portion (SEE [0068]), a duct (6) is connected to the sensor space and extends through the radially outer tubular portion wherein the radially inner tubular portion and the radially outer tubular portion comprise materials of different chemical composition (SEE [0006]).  Rosen et al does not particularly disclose the sensor space and the duct extending to an exit portion of a surface of the radially outer tubular portion such that the sensor space and the duct are formed by a tube which extends through the radially outer tubular portion.  Van Den Ende et al teaches the use of a sensor (2, 2’) embedded between an inner (3) and outer (4) tubular portion and further includes a tube (14) partially positioned on the radially inner tubular portion and extends through the radially outer tubular portion to allow for electrical lines to have access to the sensor while also being protected from the environment that it is in.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the boiler tube of Rosen et al by incorporating a tube such as that taught by Van Den Ende et al partially positioned on the radially inner tubular portion and extending through the radially outer tubular portion which would result in the radially outer tubular portion being built up around the tube, for the purpose of protecting the signal line to the sensor from potential environmental damage.  The limitation of the radially outer tubular portion being formed by means of hot isostatic pressing of metal powder is not particularly inventive as forming tubular elements by hot isostatic pressing of metal powder is very commonly known in the art as evidenced by Mashima et al (5,435,965) (SEE column 2, lines 26-48).  In re claim 2, Rosen et al as modified by Van Den Ende et al would meet the limitations of the applicants claimed invention since Rosen et al discloses a position of the sensor space (4) being arranged in a first circumferential half with the duct (6) extending partially around the radially inner tubular portion (SEE Figure 5) such that when modified by Van Den Ende et al would result in the exit portion toward an opposing side or second circumferential half of the boiler tube (SEE Figure 2 of Van Den Ende et al in which the exit end which leads to tube 14 is located on the opposite side of where the sensor (2, 2’) is located.  In re claims 3 and 17, Rosen et al as modified by Van Den Ende et al would meet the limitations of the applicants claimed invention since Rosen et al discloses in Figures 6, 9 and 10 that the radially outer tubular portion (5) is formed around the radially inner tubular portion, such that the radially outer tubular portion extends circumferentially around the radially inner tubular portion.  In re claims 6 and 18, Rosen et al as modified by Van Den Ende et al would meet the limitations of the applicants claimed invention since the sensor space and the duct being formed during additive manufacturing of the radially outer tubular portion onto the radially inner tubular portion would be an implicit feature.  In re claims 7 & 8, Rosen et al as modified by Van Den Ende et al would meet the limitations of the applicants claimed invention since the boiler tube having a first and second longitudinal tube portion wherein both portions extend along the longitudinal extension and being metallurgically bonded would have been an obvious modification since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re claims 9-16 and 19, Rosen et al as modified by Van Den Ende et al would meet the limitations of the applicants claimed invention since Van den Ende et al provides the teaching of a plurality of boiler tubes being connected together by fins (11) as being a common element in the formation of a waterwall, wherein the tubes and fins can be made of the same material (mechanically highly stable and thermally stable material, in particular: steel, (SEE column 3, lines 24-26 of Van Den Ende et al). Van Den Ende et al in particularly teaches fins integrally formed with the radially outer tubular portion and connected to adjacent tubes to form a waterwall (ie: pipe wall – as stated by Van Den Ende et al).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        June 16, 2022